Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s filing of claims 1-24 on 2/18/22 was acknowledged.  Claims 1-24 are pending and are under examination. 
Response to Reply
Drawings
The drawings are objected to because the lists indicated in figs. 22-27 are unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation 35 U.S.C. 112(f)
The interpretation of the term, linking member, under 35 U.S.C. 112(f) is withdrawn in light of applicant’s claim amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 and 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 2-4 and 17-18, the term “attachment device” is not supported by the originally filed disclosure.  The Office suggests amending the claim language in claim 2 from “an attachment device configured to maintain the upper container vertically above a bottom container, by one or more of a thread and groove connection, a snap fit connection and an adhesive, wherein the attachment device is configured to maintain the membrane” to “one or more of a thread and groove connection, a snap fit connection and an adhesive is configured to maintain the upper container vertically above a bottom container, and a membrane support configured to maintain the membrane.”  
By claiming the “attachment device” for the linking member, it is unclear what structural feature applicant is referring to since it appears the attachment device (aka linking member) appears to refer to one or more structural features, as recited in e.g., [0066] et seq. of applicant’s specification. 

In light of applicant’s claim amendments, the prior rejections of claims 1-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below.  In addition, a new rejection follows. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 7-8, the term, “attachment device”, is unclear because it cannot be determined what constitutes the attachment device.  Is the attachment device the structural feature(s) claimed in claims 2, 3, 4, 17, and/or 19?
The prior rejection of claim 2 is modified.  By claiming the “attachment device” for the linking member, is applicant claiming the attachment device (aka linking member) comprises one or more of a thread and groove connection, a snap fit connection and an adhesive?
The prior rejection of claims 8 and 9 are maintained because it is unclear how the fluid sample and the type of the fluid sample structurally further defines the claimed device. Furthermore, it is unclear whether the fluid sample is positively claimed because it is initially claimed in the “configured to” claim language in claim 1.  For examination purposes the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language. 
The prior rejection of claim 16 is maintained because it is unclear how the claim language structurally further defines the claimed device.  
Claim Interpretation of the claims
The Office asserts that terms and phrases like “configured to” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-10, 12, 16-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gellibolian et al. (“Gellibolian,” US Pub. No. 2015/0072346, cited in IDS and previously cited) in view of Guirguis (EP 0440350 B1, newly cited). 
As to claim 1, Gellibolian discloses a device comprising: an upper container (e.g., collection container 20) configured to receive a fluid sample containing one or more biomarkers (e.g., extraction of a polypeptide fraction, such as, e.g., antibodies, enzymes, toxins, or other protein group, from a biofluid sample, purification or extraction of a polynucleotide fraction, such as, e.g., DNA or RNA, from a biofluid sample, or purification or extraction of a chemical fraction from a biofluid sample, [0028] et seq.) collected from a mammal (e.g., [0005] et seq.) into a first opening (e.g., top of collection container has an opening because the collection chamber cap is removable and enables a user to open or close the collection chamber to the outside environment and thus completely removable from the collection container in e.g., [0041]; and the collection chamber cap disclosed herein may be unattached to a collection container in e.g., [0042] et seq.), the first opening opposite a second opening (e.g., bottom of collection container 20); a membrane (e.g., filter 44) covering at least a portion of the second opening, the membrane configured to allow transmission of a portion of the fluid sample through the membrane.  See claim interpretation of “configured to” claim language, and [0005] et seq.
Regarding claim 1, while Gellibolian discloses a filter can be e.g., an immune-affinity filter, an ion-affinity filter, a polynucleotide-affinity filter, a polypeptide-affinity filter, or a chemical-affinity filter in [0049] et seq., Gellibolian does not specifically disclose “one or more antibodies bound to the membrane, the one or more antibodies configured to bind to the one or more biomarkers”. Guirguis discloses in e.g., col. 1, line 36 et seq., antibodies, immobilized (irreversibly bound) on the membrane is well known in the art and such antibodies are designed to have binding sites which have high affinity for the epitopes of the antigens carried in the blood and vice versa. Covalent binding of protein to the membrane surface offers a permanent bond which is irreversible, so that once a protein like an antibody is bound, it will not be desorbed during an assay. The principle of affinity chromatography requires that a successful separation of a biospecific ligand is available and that it can be chemically immobilized to a chromatographic bed material, the matrix. Numbers of methods well known in the art have been used to couple or immobilize the antigen to a variety of activated resins. Examples of immobilization techniques which exhibit variable linkage are those formed by the reaction of the reactive groups on the support with amino, thiol, hydroxyl, and carboxyl groups on the protein ligand. The selection of the ligand is influenced by two factors. First, the ligand should exhibit specific and reversible binding affinity for the substance to be purified and secondly it should have chemically modifiable groups which allow it to be attached to the matrix without destroying its binding activity. (Examples of such are Protein G manufactured by Pharmacia, Hydrazide AvidGel Ax manufactured by BioProbe International, and Actigel-ALD manufactured by Sterogene Bioseparation Inc.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to specifically utilize antibodies bound to a membrane because Gellibolian explicitly recognizes using an immune-affinity filter for detection purposes, and Guirguis discloses that antibodies, immobilized (irreversibly bound) on the membrane is well known in the art and such antibodies are designed to have binding sites which have high affinity for the epitopes of the antigens carried in the blood and vice versa (e.g., col. 1, lines 35-40 of Guirguis). 
As to claim 2, Gellibolian discloses a lower container (e.g., quantitative container 50); and an attachment device (e.g., filter device 40) configured to maintain the upper container vertically above the bottom container by thread and groove connection or a snap fit connection (e.g., [0041] et seq.), wherein the attachment device is configured to maintain the membrane (e.g., filter device 40 comprising filter mount 42, filter 44, port 46, and filter mount O-ring 48, [0096] et seq.). 
As to claim 3, Gellibolian’s attachment device comprises an upper portion and a lower portion, see top and bottom of filter device 40 in figs. 1 and 2. 
As to claims 4, 6 and 22, Gellibolian’s membrane (e.g., filter 44) is maintained within a membrane support (e.g., filter mount 42) of the linking member (e.g., filter device 40).
As to claim 8, see e.g., [0025] et seq. of Gellibolian and 112 rejection above. 
As to claim 9, see e.g., [0005] et seq. of Gellibolian and 112 rejection above. 
As to claims 10 and 12, see e.g., [0234] of Gellibolian, which discloses a filtration device contained a PVDF membrane. 
As to claim 16, see 112 rejection above and e.g., [0029] et seq. of Gellibolian. 
As to claim 17, see upper surface of filter device 40 in fig. 2 of Gellibolian. 
As to claims 18 and 21, see e.g., see port and [0051] et seq. of Gellibolian; and see upper surface of filter device 40 in fig. 2 of Gellibolian. 
Claims 5, 7, 11, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gellibolian in view of Guirguis, as applied to claim 1 above, and further in view of Nakajima (US 4769145, cited in IDS and previously cited).
See Gellibolian and Guirguis above.
As to claims 5 and 7, Gellibolian does not specifically disclose the membrane is maintained at an angle.  Nakajima discloses in FIG. 2A and in e.g., col. 6, lines 42-66, a separator 51 comprises a test solution reservoir 53 of a cylindrical configuration open at both upper and lower ends thereof, the solution reservoir 53 having inside of the longtudinally intermediate part thereof a flanged portion 56 formed along the inner circumference thereof so as to extend obliquely relative to the axis of the reservoir 53, a cylindrical membrane support base 54 fitted in the lower half of the solution reservoir 53 and obliquely cut to have the top face of an upper part 57 thereof sloped to be parallel with the flanged portion 56 of the reservoir 53, an ultrafiltration-oriented filtering membrane 55 interposed between the top face of the support base 54 and the underside of the flanged portion 56 of the solution reservoir 53 so as to extend obliquely relative to the axis of the reservoir 53, and a filtrate cup (not shown) detachably fitted on the lower part of the support base 54.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the filtering membrane maintained obliquely arranged relative to the axis of the solution reservoir to provide a relatively large effective filtering area.  See e.g., col. 7, lines 42-48. 
As to claim 11, Gellibolian does not specifically disclose the membrane is a cellulose based membrane selected from the group consisting of a cellulose acetate, a regenerated cellulose membrane and a nitrocellulose.  Nakajima discloses a membrane made of a polysulphone, a polyvinyl chloride, a regenerated cellulose, a cellulose acetate, an acrylonitrile and vinyl chloride copolymer in e.g., col. 2, lines 46-62.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the filtering membrane made of a particular material to allow for the analysis of low molecular weight molecules with a nominal cutoff molecular weight within a range of five thousand to one million to be filtered through the membrane (e.g., col. 2, lines 46-62 of Nakajima). 
As to claims 19 and 23, while Gellibolian discloses a port, Gellibolian does not specifically disclose the membrane support comprises a plurality of ports.  Nakajima discloses in FIG. 1, the base 4 has a bottom edge 4b thereof tapered for the facilitation of attachment of the filtrate cup 2. In the support portion 7, over an area thereof opposite to the opening 6c of the flanged portion 6, there are formed therethrough a plurality of small holes 7a for letting therethrough a filtrate.  See e.g., col. 5, lines 48-61.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the membrane support include a plurality of holes to let therethrough a filtrate (e.g., col. 5, lines 48-61 of Nakajima). 
As to claims 20 and 24, Gellibolian’s membrane (e.g., filter 44) is supported within a membrane support (e.g., filter mount 42) of the linking member (e.g., filter device 40). 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gellibolian in view of Guirguis, as applied to claim 1 above, and further in view of Mountcastle (US Pub. No. 2015/0247178, cited in IDS and previously cited).
See Gellibolian and Guirguis above.
Gellibolian does not specifically disclose the membrane is a carbon based membrane about a one atom thick graphene membrane, and openings of the membrane comprises openings of a size selected from the group consisting of about 0.25 nm, about 0.5 nm, about 0.75 nm, about 1 nm, about 1.5 nm, about 2 nm, about 2.5 nm, about 3 nm, about 3.5 nm, about 4 nm, about 4.5 nm and about 5 nm.  Mountcastle discloses in e.g., [0027] et seq., a membrane 60 carried in the filter cartridge 40 and provides distinctive structural and operational features. Research and development efforts have resulted in the formation of materials such as graphene and, in particular, manufacturing processes that form relatively large scale quantities of consistent and uniform sheets and/or lengths of graphene material which may be employed as the membrane. The membrane 60 comprises a graphene sheet.  Mountcastle also discloses in e.g., [0028] et seq., membrane 60 is also provided with apertures 66 which are relatively larger than the apertures 64. In any of the embodiments to be discussed, the size of the apertures 66 may range anywhere from 5 angstroms to 1000 angstroms or more.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the filtering membrane made of a particular material and dimensions to provide distinctive structural and operational features (e.g., [0027] of Mountcastle).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gellibolian in view of Guirguis, as applied to claim 1 above, and further in view of Faber et al. (“Faber,” US Pub. No. 2012/0329163, cited in IDS and previously cited).
See Gellibolian and Guirguis above.
Gellibolian does not specifically disclose the membrane is a strip.  Faber discloses in e.g., [0055], filter medium 6 is preferably present as a sheet and is cut to the size of the receiving area 11.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a strip of filtering membrane because it would be desirable to have a shape that properly fits within the membrane support.
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        

5/6/2022